DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA (US 20170288093) in view of HUANG (US 20160163940).
Regarding claim 1, CHA discloses a light emitting device for a display, comprising: 
a pixel region (region 50 pictured in fig 7 which is a pixel region PA of the device from fig 1, see para 27) including: 
a first LED stack (fig 7, 10, para 47); 
a second LED stack (fig 7, 20, para 51) disposed on the first LED stack; 
a third LED stack (fig 7, 30, para 54) disposed on the second LED stack; 
a first adhesive layer (IL 1 adheres 10 to 20, see fig 7, IL 1, para 56) disposed between the first LED stack and the second LED stack (IL 1 is between 10 and 20, see fig 7), or between the second LED stack and the third LED stack; 
a first metal bonding layer (fig 7, 22b, para 46 and 79) at least partially surrounded by the first adhesive layer (22b is surrounded by IL1, see fig 7), disposed between the first LED stack and the second LED stack (22b is disposed between 10 and 20, see fig 7), or the second LED stack and the third LED 
upper electrode pads (pads 12a, 13a, 24a and 35a, see fig 7, para 46, 49, 52 and 55) comprising a common electrode pad (fig 7, 12a, para 46), a first electrode pad (fig 7, 13a, para 49), a second electrode pad (fig 7, 24a, para 52), and a third electrode pad (fig 7, 35a, para 55),
wherein: 
the common electrode pad is connected to the first, second, and third LED stacks (12a is electrically connected to 10, 20 and 30, see fig 7); 
the first, second, and third electrode pads are connected to the first, second, and third LED stacks 13a is connected to 10, 24a is connected to 20 and 35a is connected to 30, see fig 7), respectively; and 
the first, second, and third LED stacks are configured to be independently driven using the upper electrode pads (if different voltages are applied to 13a, 24a and 35a then 10, 20 and 30 can be operated independently, see fig 7).
CHA fails to explicitly disclose a device comprising a first metal bonding layer at least partially surrounded by the first adhesive layer, disposed between the first LED stack and the second LED stack, or the second LED stack and the third LED stack, and electrically connected to the first LED stack and the second LED stack, or the second LED stack and the third LED stack, the first metal bonding layer having a top surface and a bottom surface respectively facing the second LED stack and the first LED stack, or the third LED stack and the second LED stack, and a convex side surface connecting the top surface and the bottom surface in a vertical cross-section of the light emitting device.

CHA and HUANG are analogous art because they both are directed towards stacked semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HUANG with the bonding layer shape of HUANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HUANG with the bonding layer shape of HUANG in order to make a device which is simple to manufacture and which provides solutions for optical issues such as light mixing (see HUANG para 109).
Regarding claim 2, CHA and HUANG disclose the light emitting device of claim 1.
CHA further discloses a device, wherein the first metal bonding layer has a thickness less than that of the first adhesive layer (22b has a smaller vertical thickness than IL 1, see fig 7).
claim 3, CHA and HUANG disclose the light emitting device of claim 1.
CHA further discloses a device, wherein: 
the pixel region further includes connectors (fig 7, 42a-b, 44 and 45a-b, para 45, 51 and 54) electrically connected to the upper electrode pads (see fig 7); and 
the first metal bonding layer is disposed between the upper electrode pads and the connectors (22b is between 42b and 12a, see fig 7).
Regarding claim 4, CHA and HUANG disclose the light emitting device of claim 3.
CHA further discloses a device, wherein the connectors pass through the first LED stack or the second LED stack (42a-b and 45a-b pass through 10 and 20, see fig 7).
Regarding claim 5, CHA and HUANG disclose the light emitting device of claim 3.
CHA further discloses a device, further comprising: 
a substrate (fig 7, 60, para 27); 
a second adhesive layer (16 is bonded to 16 and 10, see fig 7, 16, para 37) disposed between the first LED stack and the substrate; and 
a second metal bonding layer (fig 7, 12b, 13b, 14b and 15b, para 46) at least partially surrounded by the second adhesive layer.
Regarding claim 6, CHA and HUANG disclose the light emitting device of claim 5.
CHA further discloses a device, further comprising lower electrode pads (fig 7, N0, P1, P2 and P3, para 33) disposed on the substrate, 
wherein the second metal bonding layer is disposed between one of the lower electrode pads disposed on the substrate and one of the upper electrode pads disposed on s the first LED stack (12b is between N0 and 12a, see fig 7).
Regarding claim 7, CHA and HUANG disclose the light emitting device of claim 5.

Regarding claim 10, CHA and HUANG disclose the light emitting device of claim 1.
CHA further discloses a device, wherein: 
the first, second, and third LED stacks each have sides (10, 20 and 30 have sides, see fig 7); and 
the light emitting device further includes an optically non-transmissive film (fig 7, 46, para 59) disposed on at least one of the sides of the first, second, and third LED stacks (46 is at least indirectly in contact with 10, 20 and 30, see fig 7).
Regarding claim 21, CHA and HUANG disclose the light emitting device of claim 1.
CHA fails to explicitly disclose a device, wherein the first adhesive layer has a top surface and a bottom surface respectively facing the second LED stack and the first LED stack, or the third LED stack and the second LED stack, and a side surface connecting the top surface and the bottom surface of the first adhesive layer, the side surface of the first adhesive layer having a convex cross-sectional shape in a direction normal to the top surface of the substrate.
HUANG discloses a device, wherein the first adhesive layer has a top surface (top surface of 2230 facing 2220-2, see fig 22) and a bottom surface respectively facing the second LED stack and the first LED stack, or the third LED stack and the second LED stack, and a side surface connecting the top surface and the bottom surface (bottom surface of 2230 facing 2220-1, see fig 22) of the first adhesive layer, the side surface of the first adhesive layer having a convex cross-sectional shape (fig 22 is a cross-section in a plane that extends in the vertical direction, see fig 22) in a direction normal to the top surface of the substrate.
CHA and HUANG are analogous art because they both are directed towards stacked semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HUANG with the bonding layer shape of HUANG in order to make a device which is simple to manufacture and which provides solutions for optical issues such as light mixing (see HUANG para 109).
Regarding claim 24, CHA and HUANG disclose the light emitting device of claim 1.
CHA further discloses a device, wherein the top surface and the bottom surface of the first metal bonding layer are substantially flat (upper and lower surfaces of 22b are substantially flat, see fig 7).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA (US 20170288093) and HUANG (US 20160163940) in view of FORREST (US 20030213967).
Regarding claim 8, CHA and HUANG disclose the light emitting device of claim 1.
CHA fails to explicitly disclose a device, further comprising:
 a first transparent electrode in ohmic contact with the first LED stack; 
a second transparent electrode in ohmic contact with the second LED stack; and 
a third transparent electrode disposed in ohmic contact the third LED stack.
FORREST discloses a device, further comprising:
 a first transparent electrode (ITO layer 60I disposed on 58 in the bottom LED, see fig 12E, para 77) in ohmic contact with the first LED stack (by 60M, see para 76); 
a second transparent electrode (ITO layer 60I disposed on 66 in the middle LED, see fig 12E, para 78) in ohmic contact with the second LED stack (by 60M, see para 76); and 
a third transparent electrode (ITO layer 60I disposed on 74 in the middle LED, see fig 12E, para 79) disposed in ohmic contact the third LED stack (by 60M, see para 76).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the transparent electrodes of FORREST in order to make a device which is reliable and inexpensive (see FORREST para 15).
Regarding claim 9, CHA and HUANG disclose the light emitting device of claim 8.
CHA further discloses a device, wherein: 
each of the first, second, and third LED stacks comprises a first conductivity type semiconductor layer (10 comprises 10a, 20 comprises 20a and 30 comprises 30a, each of which has a 1st conductivity type, see fig 7, para 38) and a second conductivity type semiconductor layer (10 comprises 10b, 20 comprises 20b and 30 comprises 30b, each of which has a 2nd conductivity type, see fig 7, para 38).
CHA fails to explicitly disclose a device wherein the first, second, and third transparent electrodes are electrically connected to the second conductivity type semiconductor layers of the first, second, and third LED stacks, respectively.
FORREST discloses a device wherein the first, second, and third transparent electrodes are electrically connected to the second conductivity type semiconductor layers of the first, second, and third LED stacks, respectively (the layers 60I are electrically connected to 58, 66 and 74, see fig 12E).
CHA and FORREST are analogous art because they both are directed towards stacked semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the transparent electrodes of FORREST because they are from the same field of endeavor.
.
Claims 11-13, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA (US 20170288093) in view of SHUM (US 20090272989).
Regarding claim 11, CHA discloses a light emitting stacked structure comprising: 
a substrate (substrate 60, see fig 1-3 and 7, 60, para 27); and 
a plurality of pixel regions (pixels PA, see fig 1-3 and 7, para 28) defined on the substrate; 
wherein each of the pixel regions includes:
a first LED stack (fig 7, 10, para 47); 
a second LED stack (fig 7, 20, para 51) disposed on the first LED stack; 
a third LED stack (fig 7, 30, para 54) disposed on the second LED stack; and 
an adhesion layer (26 can be epoxy, which is adhesive, see fig 7, para 85) disposed between the first LED stack and the second LED stack (26 is between 10 and 20, see fig 7) or between the second LED stack and the third LED stack, the adhesion layer having conductivity at least in a partial area thereof (22b, 24b and 25b are conductive and are in an area of 26, see fig 7),
a first insulating layer (fig 7, 17, para 96) covering the first LED stack; 
a second insulating layer (fig 7, 27, para 110) covering the second LED stack; and 
a third insulating layer (fig 7, 37, para 116) covering the third LED stack,
wherein each of the first, second, and third LED stacks comprises a first conductivity type semiconductor layer (10c, 20c and 30c, see fig 7, para 135) and a second conductivity type semiconductor layer (10a, 20a and 30a, see fig 7, para 39).

wherein each of the first, second, and third LED stacks comprises a first conductivity type semiconductor layer and a second conductivity type semiconductor layer, and wherein at least one of the first, second, and third LED stacks has the first conductivity type semiconductor layer on top of the second conductivity type semiconductor layer, and the remaining ones of the first, second, and third LED stacks has the second conductivity type semiconductor layer on top of the first conductivity type semiconductor layer.
SHUM discloses a device wherein each of the first, second, and third LED stacks comprises a first conductivity type semiconductor layer and a second conductivity type semiconductor layer (331 comprises 302 and 304, 332 comprises 306 and 308 and 333 comprises 310 and 312, see fig 3A, para 37), and
wherein at least one of the first, second, and third LED stacks has the first conductivity type semiconductor layer on top of the second conductivity type semiconductor layer (LED 332 has a p-type layer 308 on top of a n-type layer 306, see fig 3A, para 37), and the remaining ones of the first, second, and third LED stacks has the second conductivity type semiconductor layer on top of the first conductivity type semiconductor layer (LED 331 has a n-type semiconductor layer 304 on top of p-type semiconductor layer 302 and LED 333 has n-type semiconductor layer 312 on top of p-type semiconductor layer 310, see fig 3A, para 37).
CHA and SHUM are analogous art because they both are directed towards stacked LED semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the varying doping of the top layer of the LEDs of SHUM because they are from the same field of endeavor.

Regarding claim 12, CHA and SHUM disclose the light emitting stacked structure of claim 11.
CHA further discloses a device, further comprising a barrier (fig 7, 46, para 33) disposed in a separation region defined between the pixel regions (46 is between pixel areas 40, see fig 7).
Regarding claim 13, CHA and SHUM disclose the light emitting stacked structure of claim 11.
CHA fails to explicitly disclose a device, wherein the adhesion layer is disposed between and is electrically connected to the first LED stack and the second LED stack, or the second LED stack and the third LED stack.
SHUM discloses a device, wherein the adhesion layer is disposed between and is electrically connected to the first LED stack and the second LED stack (305 is between and electrically connected to 331 and 332, see fig 3A, para 37), or the second LED stack and the third LED stack.
CHA and SHUM are analogous art because they both are directed towards stacked LED semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the varying doping of the top layer of the LEDs of SHUM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the varying doping of the top layer of the LEDs of SHUM in order to make a device which occupies a small footprint and has a large luminance (see SHUM para 10).
Regarding claim 17, CHA and SHUM disclose the light emitting stacked structure of claim 11.
CHA further discloses a device, wherein each of the pixel regions further includes: 

the common electrode pad is connected to the first, second, and third LED stacks (12a is electrically connected to 10, 20 and 30, see fig 7); 
the first, second, and third electrode pads are connected to the first, second, and third LED stacks (13a is connected to 10, 24a is connected to 20 and 35a is connected to 30, see fig 7), respectively; and 
the first, second, and third LED stacks are configured to be independently driven using the electrode pads (different biases could be applied to 13a, 24a and 35a and thus 10, 20 and 30 can be operated independently, see fig 7).
Regarding claim 18, CHA and SHUM disclose the light emitting stacked structure of claim 17.
CHA further discloses a device, wherein: 
each of the pixel regions further includes connectors (electrical connectors 12, 42, 44, 45, 22, 24, 25, 32 and 35, see fig 7, para 52) electrically connected to the electrode pads and passing through the first LED stack or the second LED stack (the connectors pass through 10 and 20, see fig 7); and 
the adhesion layer is disposed between the electrode pads and the connectors (a line can be drawn from 22a to P1 that passes through 26, see fig 7).
Regarding claim 20, CHA and SHUM disclose the light emitting stacked structure of claim 11.
CHA further discloses a device, wherein the adhesion layer comprises an organic material (26 can be polyimide, see fig 7, para 85) and a conductive material (the posts can be copper, see fig 54 and 79).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA (US 20170288093) and HUANG (US 20160163940) in view of SOGO (US 20160043290).
claim 22, CHA and HUANG disclose the light emitting device of claim 1.
CHA fails to explicitly disclose a device, wherein an empty space is formed between the first metal bonding layer and the first adhesive layer.
SOGO discloses a device, wherein an empty space is formed between the first metal bonding layer and the first adhesive layer (there is an empty space between 93 and 21, see fig 8, para 72-74).
CHA and SOGO are analogous art because they both are directed towards stacked semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the void of SOGO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the void of SOGO in order to increase the strength and reliability of the bond (see SOGO para 72-74).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA (US 20170288093) and SHUM (US 20090272989) in view of HUPPMANN (US 20190097088).
Regarding claim 23, CHA and SHUM disclose the light emitting stacked structure of claim 11.
CHA fails to explicitly disclose a device, further comprising: 
a first transparent electrode in ohmic contact with the first LED stack; 
a second transparent electrode in ohmic contact with the second LED stack; and 
a third transparent electrode in ohmic contact the third LED stack, 
wherein the second transparent electrode is directly disposed on the second conductivity type semiconductor layer of the second LED stack.
HUPPMANN discloses a device, further comprising: 
a first transparent electrode in ohmic contact with the first LED stack (conductive ITO layer 32 in direct contact with layer 16 of 10a, see fig 2, para 110); 

a third transparent electrode (conductive ITO layer 32 in direct contact with 16 of 10c, see fig 2, para 110) in ohmic contact the third LED stack, 
wherein the second transparent electrode is directly disposed on the second conductivity type semiconductor layer of the second LED stack (34 is in direct contact with 14 of 10b, see fig 2, para 110).
CHA and HUPPMANN are analogous art because they both are directed towards stacked semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the transparent electrodes of HUPPMANN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the transparent electrodes of HUPPMANN in order to make a device where the connection layer can be made in a single process (see HUPPMANN para 17).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 20, and 23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/15/2021 regarding claim 11 have been fully considered but they are not persuasive.
Regarding claim 11, the applicant argues that the Shum et al reference (US 20090272989, hereinafter SHUM) in view of the Cha et al reference (US 20170288093, hereinafter CHA) cannot be used to teach the insulating layers covering the LED sub-units because it would not be obvious to modify the device of SHUM with the insulating layers of CHA.  This argument regarding that particular use of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811